Mr. Justice Dunn delivered the opinion of the court: One hundred and ten land owners filed objections in the county court of Stark county to the application of the county collector for judgment against their lands for taxes of Toulon Township High School District No. 4. The objections were consolidated and heard as one cause. They were overruled and judgment was entered against the respective tracts of land for the taxes, and the owners have appealed. The objections question the corporate existence of the district and allege that the district is neither a de jure nor a de facto corporation. It was held in People v. Leigh, 282 Ill. 17, that this question cannot be inquired into on an application for judgment and order of sale for taxes. To the same effect are People v. New York Central Railroad Co. 301 Ill. 54; People v. Zehr, 305 id. 501; People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. 305 id. 460; People v. Zearing, 305 id. 503; Evans v. Lewis, 121 id. 478. Judgment affirmed.